                Case 4:20-cv-02180-JST Document 78 Filed 11/10/20 Page 1 of 2



 1   DONNA R, ZIEGLER [SBN 142415]
     County Counsel
 2   By: KRISTY L. VAN HERICK [SBN 178685]
     Assistant County Counsel
 3   K. SCOTT DICKEY [SBN 184251]
     Assistant County Counsel
 4   RAYMOND L. MACKAY [SBN 113230]
     Senior Deputy County Counsel
 5   CLAY J. CHRISTIAN [SBN 143024]
     Deputy County Counsel
 6   Office of the County Counsel, County of Alameda
     1221 Oak Street, Suite 450
 7   Oakland, California 94612
     Telephone:(510) 272-6700
 8   Attorneys for Defendants County of Alameda,
     Gregory J. Ahern and Erica Pan
 9

10                                          UNITED STATES DISTRICT COURT
                                      NORTHERN DISTRICT OF CALIFORNIA
11
                                                  OAKLAND DIVISION
12

13
     JANICE ALTMAN, et al.,                                       Case No.: 4:20-cv-02180-JST
14
                              Plaintiffs,                         STIPULATION AND [PROPOSED]
15                                                                ORDER
     v.
16
     COUNTY OF ALAMEDA, et al.,
17
                              Defendants.
18

19                                                    STIPULATION

20           Pursuant to United States District Court, Northern District of California Civil Rules of Court,
21   Rules 16-2 (d), and subject to this Court’s Order, Defendants County of Alameda, Gregory J. Ahern and
22   Erica Pan and all Plaintiffs Janice Altman, et al., through counsel, stipulate to continue the Initial Case
23   Management Conference currently scheduled for Tuesday, November 17, 2020.
24           The Motion to Dismiss of these Defendants is pending the Court’s ruling. The parties believe
25   that it would be appropriate to await that ruling before proceeding with the Initial CMC.
26           The parties will file and serve a Joint Case Management Conference Statement one week before
27   //
28   //


     Stipulation and Proposed Order, Case No. 4:20-cv-02180-JST                                  1
                Case 4:20-cv-02180-JST Document 78 Filed 11/10/20 Page 2 of 2



 1   the new scheduled date for the Initial CMC or as otherwise ordered by the Court.

 2                                                     Respectfully submitted,

 3   DATED: November 6 , 2020                          DONNA R. ZIEGLER,
                                                       County Counsel in and for the
 4                                                     County of Alameda, State of California
 5                                                     By /s/ Raymond L. MacKay____________
 6                                                            RAYMOND L. MACKAY
                                                              Senior Deputy County Counsel
 7
                                                       Attorneys for Defendants County of Alameda,
 8                                                     Gregory J. Ahern and Erica Pan
 9
     DATED: November 6, 2020                         SEILER EPSTEIN, LLP
10

11                                                    By /s/ George M. Lee
                                                         George M. Lee
12
                                                       Attorneys for Plaintiffs
13

14                                                        ORDER
15           The above parties having stipulated, and good cause appearing, the Court orders that the
16   Initial CMC in this matter be continued to January 12, 2021.
17           The Plaintiffs and the County Defendants shall file a Joint Case Management Conference
18   Statement with the Court on or before January 5, 2021
19           IT IS SO ORDERED.
20
     Date: November 10, 2020
21                                                                __________________________
                                                                  Hon. Jon S. Tigar
22
                                                                  United States District Judge
23

24

25

26

27

28


     Stipulation and Proposed Order, Case No. 4:20-cv-02180-JST                                  2
